United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.F., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1972
Issued: March 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 8, 2008 appellant filed a timely appeal from the April 7, 2008 merit decision of
the Office of Workers’ Compensation Programs, which found her at fault in an overpayment.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the case.
ISSUE
The issue is whether appellant was at fault in creating a $2,899.75 overpayment of
compensation.
FACTUAL HISTORY
On June 15, 2002 appellant, then a 49-year-old general clerk, filed a claim alleging that
the brachial tendon inflammation in her right arm was a result of her federal employment, which
required her to collect and rack time cards, as well as date stamp and enter certain forms. The
Office accepted her claim for right carpal tunnel syndrome and right radial tunnel syndrome.

On August 31, 2006 the Office issued a schedule award for a 13 percent permanent
impairment of appellant’s right upper extremity. The period of the award ran from June 20, 2006
through March 20, 2007. The schedule award showed that the Office would be paying appellant
at the compensation rate of 75 percent. Weekly compensation, adjusted for cost-of-living, was
$752.00. Appellant would receive an initial payment of $8,048.55 covering the period June 20
to September 2, 2006. She would receive $3,008.00 each four weeks thereafter. The Office
notified appellant as follows:
“4. CHANGE IN STATUS OF DEPENDENTS -- If your award is paid at the
augmented rate of 3/4 because you have one or more dependents, you are required
to provide written notification immediately of any change in status of your
dependents, to the address on the first page of this letter. The notice must be
signed by you and include your file number, the name of the dependent whose
status changed, the effective date of the change and the nature of the change in
status. If you originally claimed only one dependent and there is a change in the
status of your sole dependent, do not cash any checks you received after the
change in status of that dependent. Return the checks promptly for adjustment by
this Office.”
Appellant telephoned the Office on September 26, 2006 requesting the status of her
$8,048.55 initial payment. The Office advised her that a direct deposit for that amount was
certified and scheduled for release to her bank account on September 29, 2006.
On September 29, 2006 the Office directly deposited $8,048.55 to appellant’s bank
account for the period June 20 to September 2, 2006. Appellant thereafter received seven
periodic deposits of $3,008.00 and a final payment, on April 6, 2007, of $1,421.20.
On July 26, 2007 the Office made a preliminary finding that appellant was at fault in
creating a $2,899.75 overpayment. It stated that on May 23, 2007 it received a Form CA-1032
from appellant indicating that she had no dependents as of July 28, 2006 because her child had
reached the age of 18. The Office found that appellant was aware or should have reasonably
been aware that she was no longer entitled to the augmented rate for dependents when her child
turned 18. It noted that the August 31, 2006 schedule award provided calculation information
and informed appellant that she should contact the Office if there were any changes in the status
of dependents.
On August 7, 2007 appellant requested waiver. She indicated that the overpayment
occurred through no fault of her own. Appellant signed an overpayment recovery questionnaire
but offered no information on her monthly income, expenses or assets.
In a decision dated April 7, 2008, an Office hearing representative found that appellant
was at fault in creating a $2,899.75 overpayment. The hearing representative found that
although appellant had repeatedly notified the Office that her dependent son would turn 18 on
July 28, 2006, she continued to accept payments at the augmented rate when she was thoroughly
aware that she was not entitled to such compensation.

2

On April 16, 2008 the Office notified appellant that it would collect the overpayment by
deducting $150.00 from continuing compensation in File No. xxxxxx827, under which she is
receiving compensation for a loss of wage-earning capacity.1
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.2 A disabled employee with one
or more dependents is entitled to have her basic compensation for disability augmented from
66 2/3 percent to 75 percent of monthly pay.3 A dependent” includes an unmarried child, while
living with the employee or receiving regular contributions from the employee toward his
support and who is under the age of 18 or over 18 years of age and incapable of self-support
because of physical or mental disability. Compensation payable for a child that would otherwise
end because the child has reached 18 years of age shall continue if he is a student at the time he
reaches 18 years of age for so long as he continues to be such a student or until he marries.4
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments she received
from the Office are proper. The recipient must show good faith and exercise a high degree of
care in reporting events which may affect entitlement to or the amount of benefits. A recipient
who has done any of the following will be found to be at fault with respect to creating an
overpayment: (1) Made an incorrect statement as to a material fact which she knew or should
have known to be incorrect; (2) Failed to provide information which she knew or should have
known to be material; or (3) Accepted a payment which she knew or should have known to be
incorrect (this provision applies only to the overpaid individual).5
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that she is being overpaid.6 The fact that the Office may have
erred in making the overpayment does not by itself relieve the individual who received the
overpayment from liability for repayment if the individual was also at fault in accepting the
overpayment.7

1

Appellant is not appealing the recovery of the overpayment.

2

5 U.S.C. § 8102(a).

3

Id. at § 8110(b).

4

Id. at § 8110(a).

5

20 C.F.R. § 10.433(a) (1999).

6

Id. at § 10.433(b).

7

Id. at § 10.435(a).

3

When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to the Office the amount of the overpayment as soon as the
error is discovered or her attention is called to same. If no refund is made, the Office shall
decrease later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.8
ANALYSIS
Appellant was entitled to compensation at the augmented rate for dependents from
June 20, 2006, when the schedule award began, to July 28, 2006, when her son turned 18. The
Office did not account for the change in the status of her dependent and paid the entire schedule
award, into March 2007, at the augmented rate. This caused an overpayment.
Appellant does not dispute the fact or amount of the overpayment. What she disputes is
the Office’s finding that she was at fault in its creation. Appellant argues that the Office was
fully aware that her son would be turning 18 on July 28, 2006, “therefore the overpayment was
created by the Office.” Her argument is without merit.
It appears that the Office was aware or should have been, that appellant’s son turned 18
on July 28, 2006. The hearing representative acknowledged that appellant had repeatedly
notified the Office of this fact. So the Office was in error when it paid the entire schedule award
at the 75 percent augmented rate for dependents. But this does not relieve appellant from
liability for repayment if she was also at fault in accepting the overpayment. So the question is
whether she was also at fault.
Before the Office made its first schedule award payment, on September 29, 2006,
appellant knew that her son had already turned 18 and that she was not entitled to receive
compensation at the augmented rate for dependents for any period after July 28, 2006. On
appeal, appellant points to a February 23, 2006 letter from the Office informing her as follows:
“Your compensation at the augmented rate is scheduled to stop soon because your dependent son
will become 18[-]years[-]old.” Further, the August 31, 2006 schedule award indicated that the
Office would be paying her at the 75 percent rate for the entire period of the award, including an
initial payment of $8,048.55 covering the period June 20 to September 2, 2006 and regular
payments of $3,008.00 each four weeks. It directed appellant to provide written notification
immediately of any change in status of her dependents and to return any checks promptly if there
was such a change.
The record establishes that appellant was well aware of the status of her dependent on
July 28, 2006. However, beginning September 29, 2006 and continuing for the next six months,
she accepted compensation at the augmented rate for dependents even though she knew she was
not entitled to such compensation after July 28, 2006. Therefore, appellant accepted payments
that she knew or should have known were incorrect. She was responsible for taking all
reasonable measures to ensure that payments she received from the Office were proper.
Although appellant had informed the Office that her son would turn 18 on July 28, 2006, she
8

Id. at § 10.441(a).

4

accepted compensation payments that were clearly based on having one or more dependants.
She accepted payments that she knew or should have known were incorrect. For this reason, the
Board finds that appellant was at fault in creating the overpayment. The Board will affirm the
Office’s April 7, 2008 decision.
Because appellant was at fault under the third criterion listed above, she is not entitled to
consideration of waiver.
CONCLUSION
The Board finds that appellant was at fault in creating a $2,899.75 overpayment of
compensation. Appellant is therefore not entitled to consideration of waiver.
ORDER
IT IS HEREBY ORDERED THAT the April 7, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

